ORDER

PER CURIAM.
Plaintiffs appeal from a judgment entered by the court on defendants’ motion for summary judgment. We affirm.
The trial court entered a thirteen page Judgment and Order reciting the undisputed facts and applying the applicable law. Its judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The Judgment is affirmed pursuant to Rule 84.16(b).